DETAILED ACTION

The Applicant’s amendment filed on September 26, 2022 was received.  Claims 1 and 5 were amended.  Claims 17-18 were added.  Claims 11-16 remain withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued May 26, 2022.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a drive mechanism configured to cause solution from the housing to be output to the hollow nozzle in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The drive mechanism is interpreted in accordance with the disclosure to refer to the motor (614) moving actuator (616) (para. 61, 64, 68).



Claim Rejections - 35 USC § 112
The claim rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, on claim 5 is withdrawn because the claim has been amended.
Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the connecting rod" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, the recitation will be interpreted as the conducting rod.  
Claim 18 has the recitation of "the connecting rod" in line 1, that will be interpreted as the conducting rod.

Claim Rejections - 35 USC § 102
Claim(s) 1-6 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaw (US 6,318,647).
In regards to claim 1, Gaw teaches a self-contained electrostatic spraying device for spraying a liquid product (predetermined solution formulated for the device) to a deposit surface (abstract), the device comprising:
a durable portion proximate a gearbox/motor component-14 (fig. 1, 8, 18; col. 5, lines 20-35);
a consumable portion connected to an area of proximate the gearbox/motor component-14 (fig. 1, 8, 18), 
a housing comprising a left/first housing-17, a right/second housing-20 and the cap-5 which surround/include the consumable portion (fig. 1-2; col. 5, lines 40-55)
where the consumable portion includes:
	the part of first housing-17 and second housing-20 and the cap-5 (fig. 1);
an electrode (3, 36) (fig. 1, 8, 18; col. 5, lines 30-35, col. 13, lines 20-35),
	a hollow nozzle (4) which outputs the liquid product from a nozzle tip (4a), the hollow nozzle defining a first portion of a flow path of the liquid product to outside the device, the nozzle tip define a second portion of the flow path (fig. 6-8, 18; col. 11, lines 1-5),
	a casing (10, consumable housing) is positioned within the first housing-17 and second housing-20 and the cap-5 (fig. 1), the casing contains a predetermined maximum volume of the liquid product, and output the liquid product to the hollow nozzle (fig. 1, 8, 18; col. 7, lines 40-50);
wherein within the durable portion, are
a gearbox/motor (14) connected to an actuator (11) (drive mechanism) which causes liquid product from the casing to be outputted to the hollow nozzle (fig. 1, 8, 18; col. 6, lines 55-67, col. 7, lines 40-55),
a switch (8, user control interface) receives manual input from a user when pressed, where the movement of the switch moves the switch radially inward to control the gearbox/motor and application of voltage to the electrode to apply an electric field to the liquid product to electrospray the liquid product to the deposit surface (fig. 1, 8, 18; col. 5, lines 55-65, col. 9, lines 30-45).
Gaw teaches a high voltage power supply (1, circuitry) provides high voltage to the electrode (fig. 8-9, 11, 18; col. 8, lines 35-50).
Gaw teaches a high voltage contact (2, conducting rod) is arranged radially outward of casing and disposed within the first housing-17 and second housing-20 and the cap-5(fig. 1, 18-19; col. 13, lines 30-45).
In regards to claims 2-3, Gaw teaches the consumable portion is capable of supplying topical compositions to be sprayed (col. 13, line 45- col. 14, line 25).  The consumable portion have the ability to hold the composition(s) listed in claims 2-3.  In view of the fact that the prior art teaches all the structural limitations in the claim 1, the apparatus in the prior art(s) are capable of dispensing the composition(s) listed in claims 2-3.
 In regards to claim 4, Gaw teaches a first end of the high voltage contact is arranged to receive high voltage from a high-voltage power supply (1) and a second end of the high voltage contact opposite the first end is electrically connected to the electrode 36 using an end contact portion (72, resilient member) (fig. 8-9, 18-19; col. 12, lines 60-67, col. 13, lines 30-45). 
In regards to claim 5, Gaw teaches the high voltage is supplied to the electrode directly (fig. 8-9, 18-19).
In regards to claim 6, Gaw teaches a ground path route to ground contact (53) for grounding the user of the device (fig. 8-9; col. 10, lines 24-45).
In regards to claim 17, Gaw teaches the conducting rod extend along at least from one end of the cap-5 to another opposing end of the cap-5 (fig. 1).

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gaw as applied to claims 1-6 and 17 above.
In regards to claims 7 and 9-10, Gaw does not explicitly teach in the discussed embodiment the consumable portion further includes a secondary electrode configured to receive the high voltage, the secondary electrode surrounding a portion of the electrode and the drive mechanism is or includes a linear actuator.
However, in a different embodiment, Gaw teaches an electrode (3) with an annular rim (36a, secondary electrode).  Gaw teaches the annular rim encircles the exterior surface of casing (10) and the annular rim connects to an extension leg (36) which connects to an electrode portion (secondary electrode) which has a larger diameter than ends of the electrode (fig. 17; col. 13, lines 19-30).  Gaw teaches the extension leg is electrically connected to the high voltage power supply (fig. 8-9, 18, col. 13, lines 30-45).
Gaw teaches the motor moves an actuator (11, linear actuator) to discharge liquid product from the hollow nozzle (fig. 3; col. 7, lines 1-15, 35-40). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the alternative embodiment of the electrode and motor moving the actuator onto the discussed embodiment of Gaw because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gaw as applied to claim 1, 4-6 and 17 above, and further in view of Smith (US 6,753,454).
In regards to claims 2-3, Gaw has been discussed above, but does not explicitly teach the solution is a polymer solution in the form of a water insoluble polymer having coating and fiber formation ability or the solution is a liquid agent comprising a component (a), a component (b), and a component (c) as follows: component (a) is one or more volatile substances selected from the group consisting of alcohols and ketones; component (b) is water; and component (c) is one or more polymers having a coating formation ability.
However, Smith teaches an electrospinning liquid composition where the polymers such as polyethyleneimines are used to provide a coating have fiber formation ability (col. 10, lines 35-50).  
Polyethyleneimines maybe insoluble in water but are miscible in water. Polyethyleneimines are soluble in ethanol (https://www.sigmaaldrich.com/catalog/product/aldrich/408727?lang=en&region=US).
Smith teaches the polyethyleneimine is dissolved in ethanol to make a 25% (w:w) solution of polyethyleneimine in ethanol (greater than 70% alcohol) to form a white strong fiber (col. 16, lines 35-40).  Smith teaches solution of dextran and water maybe added polyethyleneimine in ethanol solution which form fiber with a diameter of 400-600nm after electrospinning (col. 19, lines 46-53).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the electrospinning liquid composition of Smith onto the liquid product of Gaw because Smith teaches it will provide fibers with that a strong and fluid absorbent (col. 4, lines 20-25).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gaw as applied to claims 1-6 and 17 above, and further in view of Owen (US 4,549,243).
In regards to claim 8, Gaw has been discussed above, but does not explicitly teach the device is configured to receive the high voltage from a base station remote from the device, via a transmission medium.
However, Owen teaches a device a housing, where within the housing (base station) is a generator circuit that comprises a switching device (5) connected to batteries (6) and an on/off switch (7).  Owen teaches the housing comprises a lead (15, transmission medium) that connects to an applicator (13) (fig. 1-4; col. 9, lines 50-65, col. 10, lines 1-15).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the housing connected to the applicator of Owen onto the device of Gaw because Owen teaches area to which is spray is applied can be precisely controlled (col. 1, lines 5-10).

Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 8 and 9 in response filed September 26, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gaw which teaches part of first housing-17, second housing-20 and the cap-5 (fig. 1) which surround other components of the claimed consumable portion, where part(s) of first housing-17, second housing-20 and the cap-5 maybe assigned the label of consumable portion.  
With regards to the traversal of 35 U.S.C. 112(f), applicants’ analysis is not persuasive as there is not a sufficient showing that the claim limitation recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).  It is the examiner position the claimed structure and function does not suggest/connote sufficient structure to one of ordinary skill in the art.
It is the examiner position that the term of ‘mechanism’ is a generic place holder.  The term of ‘drive’ does not further limit scope with regards to structure and is another way of saying ‘to cause’.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717